Exhibit 10.2

 

Ranpak Holdings Corp.

3 East 28th Street, Floor 8

New York, NY 10016

 

June 3, 2019

 

Omar Asali

23 East 22nd St., Floor 53

New York, NY 10010

 

Dear Omar:

 

It is my pleasure to present you with this offer letter (the “Offer Letter
Agreement”) to become the Executive Chairman of Ranpak Holdings Corp. (the
“Company”), effective as of, and contingent on, the consummation of the business
combination by and between Ranpak Holdings Corp. and One Madison Corporation
(the “Closing”) . In this role you will report to the Board of Directors of the
Company (the “Board”).

 

Offer:     Compensation:

LTIP Award: As compensation for your services as Executive Chairman, you will
receive a one-time award (the “Performance RSU Award”) under the Company’s
Equity Incentive Plan (the “2019 Plan”), which will be in the form of
Performance RSUs (the “2019 Performance RSUs”), with a grant date fair value of
$1,000,000 (USD) at target, and will be granted as soon as practicable after the
Closing (subject to approval by the Compensation Committee of the Board).

 

Performance Metrics: The 2019 Performance RSUs will be earned between 0% and
150% of target, based on the level of achievement of the 2019 Adjusted EBITDA
Goal, as set forth in the applicable award agreement.

 

Time Vesting: Earned Performance RSUs will vest as follows: 33.33% on 1/1/2020,
33.33% on 1/1/2021 and 33.34% on 1/1/2022, subject to your continued employment
on the vesting date.

The Performance RSU Award will be subject to and governed by the terms and
conditions of the 2019 Plan and the applicable award agreement thereunder.

 

For the avoidance of doubt, the Performance RSU Award described herein shall be
the only compensation provided to you by the Company in exchange for your
services and you shall not be entitled to any additional compensation from the
Company

    Duties and Responsibilities: You will have such duties and responsibilities
as are customary for your position and as reasonably requested by the Board from
time to time. In performing your duties, you will comply with those lawful
rules, regulations and policies of the Company.       Company Benefits: You will
be entitled to participate in the employee benefit programs that the Company
offers to similarly situated senior executives from time to time; provided,
however, that you and the Company will cooperate in good faith to make
appropriate arrangements regarding the payment of health and welfare premiums
and any other items that would otherwise be deducted from payroll, given the
fact that you will not receive regular cash compensation.     Business Expenses:
Business expenses will be reimbursed, subject to proper documentation and in
accordance with the Company’s policies.     At Will: You understand that your
employment will be “at will”, which means that the Company or you may terminate
your employment at any time and for any reason or for no reason at all.    
Restrictive Covenants: You agree to be, as a condition to and in consideration
for your employment hereunder, subject to certain restrictive covenants,
including confidentiality, as described in more detail in Annex A.

 



 

 

 

This offer is contingent upon the execution of this offer letter and the
Closing.

 

If this offer is acceptable, initial page one in the lower right hand corner,
sign below and return to the Company.

 

  Sincerely,       RANPAK HOLDINGS CORP.       /s/ Trent Meyerhoefer    Trent
Meyerhoefer   Chief Financial Officer

  

READ, UNDERSTOOD, AND AGREED.

 

/s/ Omar Asali   June 3, 2019 Omar Asali   Date

  

Enclosures

 

2

 

 

ANNEX A
Restrictive Covenants

 

Confidential Information: While you are employed by the Company and following
the termination of your employment, you shall hold in a fiduciary capacity for
the benefit of the Company and its Affiliates (as defined below), and shall not
directly or indirectly use or disclose, any “Confidential Information” that you
may have acquired (whether or not developed or compiled by you and whether or
not you are authorized to have access to such information) during the term of,
and in the course of, or as a result of your employment by the Company without
the prior written consent of the Company unless and except to the extent that
such disclosure is (1) made in the ordinary course of your performance of your
duties to the Company or (2) required by any subpoena or other legal process (in
which event you will give the Company prompt notice of such subpoena or other
legal process in order to permit the Company to seek appropriate protective
orders).  For the purposes of this Offer Letter the term “Confidential
Information” means any secret, confidential or proprietary information possessed
by the Company or any of its Affiliates, including, without limitation, trade
secrets, customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or flaws, computer software programs (including
object code and source code), data and documentation data, base technologies,
systems, structures and architectures, inventions and ideas, past current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans and new
personnel acquisition plans (not otherwise included as a trade secret under this
Offer Letter) that has not become generally available to the public.  The term
“Confidential Information” in this section may include, but not be limited to,
future business plans, licensing strategies, advertising campaigns, information
regarding customers, executives and independent contractors and the terms and
conditions of this Offer Letter.  Notwithstanding the provisions of this section
to the contrary, you shall be permitted to furnish this Offer Letter to a
subsequent employer or prospective employer.     Company Property: Upon the
termination of your employment for any reason or, if earlier, upon the Company’s
request shall promptly return all “Company Property” which had been entrusted or
made available to you by the Company, where the term “Company Property” means
all records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, keys, codes, computer hardware and software and other property
of any kind or description prepared, used or possessed by you during your
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by you individually
or, with others during your employment which relate to the Company or its
products or services.     Trade Secrets: You agree that you shall hold in a
fiduciary capacity for the benefit of the Company and its Affiliates and shall
not directly or indirectly use or disclose, any “Trade Secret” that you may have
acquired during the term of your employment by the Company for so long as such
information remains a Trade Secret, where the term “Trade Secret” means
information, including, but not limited to, technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers that (1) derives economic value,
actual or potential, from not being generally known to, and not being generally
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use and (2) is the subject of reasonable efforts by
the Company and any of its Affiliates to maintain its secrecy.  This section is
intended to provide rights to the Company and its Affiliates which are in
addition to, not in lieu of, those rights the Company and its Affiliates have
under the common law or applicable statutes for the protection of trade secrets.

 



3

 

 

Intellectual Property; Assignment of Inventions:

Assignment and License of Rights. You assign to the Company all of your rights
in Intellectual Property that you make or conceive during your employment,
whether as a sole or joint inventor, whether made during or outside working
hours, and whether made on Company premises or elsewhere. You grant to the
Company an unlimited, unrestricted, worldwide, royalty-free, fully paid right to
access, use, modify, add to, and distribute any Intellectual Property that you
developed and reduced to a practical form during your employment with the
Company and its Affiliates, including any Intellectual Property assigned to the
Company. You understand and acknowledge that, for purposes of this Offer Letter
Agreement, the term “Intellectual Property” means any information of a technical
and/or business nature, such as ideas, discoveries, inventions, trade secrets,
know-how, and writings and other works of authorship which relate in any manner
to the actual or anticipated business or research and development of the Company
and its Affiliates.

 

Assistance with Documentation. Upon request at any time and at the expense of
the Company or its nominee and for no additional personal remuneration, you
agree to execute and sign any document that the Company considers necessary to
secure for or maintain for the benefit of the Company adequate patent and other
property rights in the United States and all foreign countries with respect to
any Intellectual Property.  You also agree to assist the Company as required to
obtain and enforce these rights.

 

Disclosure. You agree to promptly disclose to the Company any Intellectual
Property when conceived or made by you, whether in whole or in part, and to make
and maintain adequate and current records of it. If your employment ends for any
reason, you agree to promptly turn over to the Company all models, prototypes,
drawings, records, documents, and the like in your possession or under your
control, whether prepared by you or others, relating to Intellectual Property,
and any other work done for the Company. You acknowledge that these items are
the sole property of the Company.

    Certain Protections: Nothing in this Offer Letter Agreement or otherwise
limits your ability to communicate directly with and provide information,
including documents, not otherwise protected from disclosure by any applicable
law or privilege to the Securities and Exchange Commission (the “SEC”), any
other federal, state or local governmental agency or commission (“Government
Agency”) or self-regulatory organization regarding possible legal violations,
without disclosure to the Company.  The Company may not retaliate against you
for any of these activities, and nothing in this Offer Letter Agreement requires
you to waive any monetary award or other payment that you might become entitled
to from the SEC or any other Government Agency or self-regulatory organization.
Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto acknowledge
and agree that you shall not have criminal or civil liability under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In addition and without limiting the preceding
sentence, if you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the trade secret to their attorney
and may use the trade secret information in the court proceeding, if you (X)
file any document containing the trade secret under seal and (Y) do not disclose
the trade secret, except pursuant to court order.

 



4

 

 

Reasonable and Continuing Obligations: You agree that your obligations under
this Annex A are obligations which will continue beyond the termination of your
employment and that such obligations are reasonable and necessary to protect the
Company’s legitimate business interests.  The Company in addition shall have the
right to take such other action as the Company deems necessary or appropriate to
compel compliance with the provisions of this Annex A.     Remedy for Breach:
You agree that the remedies at law of the Company for any actual or threatened
breach by you of the covenants in this Annex A would be inadequate and that the
Company shall be entitled to specific performance of the covenants in this Annex
A, including entry of an ex parte, temporary restraining order in state or
federal court, preliminary and permanent injunctive relief against activities in
violation of this Annex A, or both, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses which the Company may be
legally entitled to recover (and you hereby waive any right to require any bond
or security in connection therewith).  You acknowledge and agree that the
covenants in this Annex A shall be construed as agreements independent of any
other provision of this Offer Letter Agreement or any other agreement between
the Company and you, and that the existence of any claim or cause of action by
you against the Company, whether predicated upon this Offer Letter Agreement or
any other agreement, shall not constitute a defense to the enforcement by the
Company of such covenants.     Definitions:

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with that specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of investments, management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.

 

 

5

 

